O’Brien, J.:
The Code of Civil Procedure and the authorities sustain the view that the Statute of Limitations applies as well to. special proceedings us to' actions, and whether wé regard the six-year or the ten-year limitation as applicable, both have run prior to the initiation of this -proceeding by the surrogate and the making of the order appealed from.. It is insisted, however, that this -is not a special proceeding, but is the exercise of a. power granted by the Legislature to the surrogate under section 2725, subdivision 4, Of the Code, by which he is authorized of .his. own motion to require executors and.administrators to- render intermediate accounts when eighteen months- have elapsed since letters were issued and no account has been filed,, and that' the power so conferred’ Is not subject to any time limitation.
Undoubtedly, the Statute of Limitations applies only to actions and special proceedings,- and there is seeming authority for the contention that the action of the surrogate in ordering, an intermediate . accounting is not á special proceeding. . (Matter of De Russy, 37 *413N. Y. St. Repr. 646.) There the surrogate directed an intermediate account to he filed, which was complied with, and thereafter the surrogate appointed a referee to examine such account, and from the order appointing the referee an appeal was taken. It was in that case held that the surrogate had no power to appoint a referee; and though that was the only point involved and decided, the learned judge writing the opinion discussed the question as to whether it was or was not a special proceeding, and favored the view that it was not. We cannot concur in the opinion thus expressed. This, we think, should be regarded as a judicial proceeding, and such, when not an action, is necessarily a special proceeding. (Matter of King, 42 Hun, 607.) Besides, there is seemingly a legislative definition to be found in the last two sentences of section 2727 of the Code, where, in speaking of the persons to whom the citation in a voluntary accounting should be directed, it is provided that it “ need not be directed to the petitioner in the special proceeding pending against, the executor or administrator.” The special proceeding thus referred to is one initiated either by the action of the surrogate or by a creditor, or by any of the other persons mentioned in section 2727 who are entitled to demand an involuntary account. We think, upon the facts appearing, that the order was improvidently made. ■ The order of the surrogate was made more than twelve, years after the will was admitted to probate and letters testamentary issued, and after the estate had been distributed and the account settled by agreement. In The Matter of Pruyn (141 N. Y. 546), where an executor or executrix and the legatees under the will executed an instrument stating that their accounts were settled “as. between themselves and the estate,” the court, in holding that the release was a bar to proceedings instituted by the execiitor before the surrogate to compel the executrix to account, cited with approval the language from its" former decision in Matter of Wagner's Estate (119 N. Y. 28), that it is the surrogated “ duty then to deny the petition if it should appear that the petitioner is not, on the face of the proceedings, entitled to the order, and he should not permit the executor to be uselessly harassed.”
If, as here claimed by the executors, the estate has been settled by agreement of the parties, the effect of an order such as has here been made would be uselessly to harass the executor and execu*414trix. ¡Nor can we see what advantage is to be gained by so harassing them, for if any party interested in the estate were to initiate ■any proceeding looking towards an involuntary accounting, it being ■a special proceeding, the Statute of Limitations would be a complete. answer and bar. This being so, the filing of an account after the . time when any of the parties could get any benefit therefrom would be but an idle ceremony, because neither the surrogate nor this court would permit that to be done indirectly which could not be done directly, and as the Statute of Limitations would be a bar to any of the parties in interest obtaining an account, it would be equally available as a defense if any of them attempted to make use of or to proceed under an account which, of his own motion, was filed by order of the surrogate.
The effect of such an order, as. was here made, would be to subject estates and executors, regardless of time, and after the estate had been adjusted and distributed, to needless expense and trouble.
The order should be reversed, without costs.
''Van Brunt, P. J.,- Barrett, Rumsey and Ingraham, JJ., -concurred.
-Order reversed, without costs.